In two related child protective proceedings pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of fact-finding and disposition of the Family Court, Orange County (Currier Woods, J.), dated December 6, 2011, as, after a fact-finding hearing, found that she had neglected the subject children.
Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
The evidence presented at the fact-finding hearing established, by a preponderance of the evidence (see Family Ct Act § 1046 [b] [i]), that the mother encouraged the subject children to make false allegations of sexual abuse against the father, which resulted in the father’s alienation from the children. Accordingly, the Family Court properly found that the mother neglected the subject children (see Family Ct Act § 1012 [f] [i] [B]; Matter of Salvatore M. [Nicole M.], 104 AD3d 769 [2d Dept 2013]; Matter of Kevin M.H. [Kenneth H.], 76 AD3d 1015 [2010]; Matter of Morgan P., 60 AD3d 1362 [2009]; Matter of Daniel D., 57 AD3d 444 [2008]).
The mother’s remaining contentions are without merit, or have been rendered academic.
Dillon, J.E, Austin, Sgroi and Cohen, JJ., concur.